department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-149199-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 25c -------------------------- --------------------------- -------------------------- --------------------------- dear ------------------- i apologize for the delay in responding to your email dated date concerning the tax_credit for energy efficient biomass stoves in your email you requested information about guidelines for determining which biomass stoves meet the efficiency standards required to qualify for a tax_credit you also requested information about the responsibilities of manufacturers who certify that stoves are eligible for a tax_credit the law provides a tax_credit for a stove that burns biomass_fuel to heat a home or to heat water for use in a home qualified biomass_fuel includes any plant-derived fuel available on a renewable or recurring basis including agricultural crops and trees wood and wood waste and residues including wood pellets plants including aquatic plants grasses residues and fibers the stove must have a thermal efficiency rating of at least percent as measured using a lower heating value because of the difficulty taxpayers would face in determining whether the statutory efficiency standards are satisfied for property they purchase manufacturers are allowed to certify that products such as biomass stoves satisfy the required efficiency standards see section of enclosed notice_2009_53 for information on manufacturer’s certification procedure the manufacturer must prepare the certification statement based on tests actually conducted by or for the manufacturer to determine the thermal efficiency of the stove the manufacturer is responsible for ensuring that the stove is tested in accordance with a reasonable test method the manufacturer must maintain documents in its records establishing that the biomass stove satisfies the required efficiency rating also the manufacturer must upon request make such documentation available for inspection by the internal_revenue_service the internal_revenue_service in notice_2009_53 provides that taxpayers may rely on a manufacturer’s certification statement when claiming a tax_credit for a particular qualifying stove the internal_revenue_service does not anticipate any additional guidance on the tax_credit for biomass stoves conex-149199-09 this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide general guidance for determining how to comply with applicable law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date i hope this information is helpful if you have any further questions on this matter please contact ------------------------or me at --------------------- for assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure
